DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (US Provisional Application 62/788,658 filed January 4th, 2019).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20th, 2021 has been entered.

Response to Arguments
The Examiner notes the RCE filed on December 20th, 2021 entered the submission filed on November 23rd, 2021.
Applicant amended claims 1, 4 – 7, 15, 15, 18 – 21, and 29 beyond formalities and 112 Rejections.
Applicant cancelled claim 9.
The pending claims are 1, 3 – 7, 10 – 11, 13 – 15, 17 – 21, 23 – 25, and 27 – 29 [Page 8 lines 1 – 4].

Applicant amended the claims to overcome the Examiner’s 112(b) Rejections [Page 8 lines 5 – 21].  


Applicant's arguments filed November 23rd, 2021 [112d Rejections: Page 8 line 22 – Page 9 line 4] have been fully considered but they are not persuasive.
The Examiner notes addition 112d Rejections may be given in view of the amended claims when the claims are entered.
First, the Applicant contends the amended claims address various 112(d) Rejections against claims 4 – 7 and 18 – 21 [Page 8 lines 22 – 28].
Second, the Applicant contends claims 10 – 11 and 24 – 25 properly depend [Page 8 line 29 – Page 9 line 4].  However, the Examiner respectfully disagrees as the search / consideration given is broadened in the dependent claims and thus the feature does not further limit the requirement of using a neighboring block in the independent claim as one neighboring block is used (the plurality of blocks do not narrow the previously claimed neighboring block).  Additionally, claims 11 and 24 recite “code an index that indicates a split candidate” but the independent claims require “without coding a syntax element that indicates the split type” which is an implicit signaling so claims 11 and 24 do not further limit the implicit signaling of the independent claims.
While the Applicant’s points may be understood, the Examiner respectfully disagrees for at least the reasons given.

Applicant’s arguments, see Page 10 lines 12 – 28, filed November 23rd, 2021, with respect to claims 1 and 15 have been fully considered and are persuasive.  The 103 Rejection of claims 1, 15, and 29 has been withdrawn.
First, the Applicant recites the references against the claims [Page 9 lines 5 – 10].
Second, the Applicant recites amended independent claim 1 and alleges the amended features are not taught by the cited references [Page 9 line 11 – Page 10 line 11].

Fourth, the Applicant contends Luxan does not teach the additional “without coding a syntax element that indicates the split type” feature recited in the amended independent claims [Page 10 lines 17 – 28].
Previously the Examiner cited Lim Paragraphs 846 – 850 as teaching derivation of split types for default intra modes such as DC or planar modes to be viewed in combination with Lim Paragraphs 405 – 413 (horizontal split type to select from) and Lee Paragraphs 162 – 168 teaches deriving split modes / default modes from default / non-angular intra prediction modes.  While Lee and Lim may teach the selection of the horizontal split types for the claimed intra modes (DC or planar) of a neighboring block, such application would rely on possibilities and probabilities to arrive at the claimed invention.  Further, Luxan was cited in the rejection of claim 9 in combination with Lim in which at least Lim Paragraphs 774 – 778 and 828 – 832 as well as Luxan Paragraphs 17 – 18 and 102 – 104 teaching implicit signaling information to a decoder renders obvious the “without coding a syntax element” limitation as would be understood to one of ordinary skill in the art.  The Examiner observes Luxan may suggest such a selection of modes and renders obvious implicit signaling, but does not resolve the use of probabilities and possibilities in arriving at the claimed invention.
Fifth, the Applicant contends the dependent claims are allowable for at least the reasons given for their respective independent claims [Page 10 line 29 – Page 11 line 2].

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 1st, 2021 was filed before the mailing date of the Final Rejection (mailed September 24th, 2021).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statement (IDS) submitted on May 11th, 2020 was filed after the mailing date of the First Action on the Merits (mailed June 3rd, 2021).  The submission is in compliance 

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 10 – 11, and 23 – 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 10, the claim is unclear as to how the respective modes determine the split type in view of using split types listed the respective independent claim or state conditions when the processing is used (e.g. for angular modes) to show further limitations on the respective independent claim.  Further, the independent claim only considered one neighboring block, but not a plurality of the pending claim and not the additional modes considered as only DC or planar modes were contemplated in the independent claim.
Regarding claim 11, the claimed “plurality of split types” does not relate to using just the horizontal split type as determined in the independent claim or appears to further limit / combine properly with the features in the independent claim as there is no condition on the intra mode used.  Further, the claim requires coding syntax elements in which the independent claim does not permit coding syntax elements regarding split types selected.  Additionally, the claim does not cure the deficiencies of claim 10 from which it depends.  Thus, for the reasons given above claim 11 does not further limit its independent claim or the claims from which it depends.

Regarding claim 23, the claim recites subject matter now found in independent claim 15 and thus does not further limit claim 15.  Additionally claim 23 recited the methods steps of previous apparatus claim 9 which was cancelled and incorporated into amended independent claim 1, but claim 23 was not similarly treated.

Regarding claim 24, see claim 10 which is the apparatus performing the steps of the claimed method and thus is similarly Rejected.
Regarding claim 25, see claim 11 which is the apparatus performing the steps of the claimed method and thus is similarly Rejected.


Allowable Subject Matter
Claims 1, 3 – 7, 13 – 15, 17 – 21 and 27 – 29 are allowed.
Claims 10 – 11 and 23 – 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 is taken as the representative claim.  Claim 1 recites a combination of features in which the priori art does not present a reasonable combination in which the neighboring blocks use non-angular intra prediction modes (DC or planar mode) to lead to a determination to use the horizontal intra sub-partition type and further to have the horizontal intra split type (sub-partition mode) be implicitly signaled.  The prior art at least leads to reliance on possibilities and probabilities of the modes and split types in sets for selection without an active / definite determination made as claimed in the present invention.

Claim 15 is the method and similarly Claim 29 is the program performing the steps of the apparatus of Claim 1 thus claims 15 and 29 are similarly indicated allowed.
Claims 3 – 7, 13 – 14, 17 – 21, and 27 – 28 are similarly allowed due to their dependency on indicated allowed independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wang, et al. (US PG PUB 2013/0136175 A1 referred to as “Wang” throughout) teaches “certain conditions” to check to determine a block partitioning.  Piao (US PG PUB 2021/0051343 A1 referred to as “Piao” throughout) in Paragraphs 317 – 320 teach using the intra sub partition mode.  Ko, et al. (US PG .
References which do not overcome the Applicant’s Priority Date: Zhao, et al. (US PG PUB 2020/0244980 A1 referred to as “Zhao” throughout) and Zhao, et al. (US PG PUB 2021/0400264 A1 referred to as “Zhao 64” throughout) which was found in Interference search but only relates to the MPM list with no clear teaching non-angular intra modes populate the MPM list.
Commonly owned references considered for ODP issues: Ramasubramonian, et al. (US PG PUB 2020/0280742 A1 referred to as “Ram” throughout) which groups partitions in ISP in the claim unlike the present invention.
Additional pertinent art found in updated search and consideration include: Kim (US PG PUB 2021/0176492 A1 referred to as “Kim” throughout) in Paragraphs 452 – 472 teaches partition selection including quadtree or binary tree splits with directions based on intra modes used.  Jung, et al. (US PG PUB 2021/0185358 A1 referred to as “Jung” throughout) teaches in Paragraphs 225 – 230 selection of transform kernels with directions to perform the transform (thus indicative of how to partition the block) rendering obvious the claims in the present invention.

References previously cited against the claims: Lim, et al. (US PG PUB 2019/0273922 A1 referred to as “Lim” throughout where citations will come from the US PG PUB in lieu of PCT/JP2017/041422 and US Provisional Application 62/424,782); Lee (US PG PUB 2020/0077086 A1 referred to as “Lee” throughout); and De Luxan Hernandez, et al. (US PG PUB 2021/0136373 A1 referred to as “Luxan” throughout in which citations will come from the US PG PUB in lieu of Foreign Priority Applications EP18183572.9 and EP19150028.9).
References found in further search including Interference Search include: Ko, et al (US PG PUB 2021/0289197 A1 referred to as “Ko” throughout) teaches in Paragraphs 315 – 330 and Table 5 various sub-partition types and modes to select partition types but does not treat the non-angular cases as in the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487